Citation Nr: 1101325	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-41 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from April 2004 and September 2006 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  An April 2004 RO decision denied 
entitlement to a TDIU, and a September 2006 RO decision denied 
entitlement to service connection for bilateral hearing loss.  

This case was previously before the Board in July 2006, November 
2008, and July 2010.  The July 2006 Board decision contained the 
following:

The veteran submitted a claim for 
entitlement to service connection for a 
gastrointestinal disability as secondary to 
his service connected PTSD in March 2005.  
He repeated this claim at the May 2005 
hearing before the undersigned.  Although 
the RO has corresponded with the veteran 
regarding this claim, the claim has not 
been adjudicated.  Therefore, it is 
referred to the RO for initial 
adjudication.

In this regard, however, the record reflects that a September 
2005 rating decision had granted service connection for a 
psychophysiological gastrointestinal disability, effective from 
March 11, 2005.  As such, no further action is indicated in this 
regard.

In May 2005, the Veteran delivered sworn testimony at a hearing 
before a Veterans Law Judge (Board Member), included among the 
undersigned, sitting at the RO in North Little Rock, Arkansas.  
In October 2010, the Veteran testified via video conference at a 
hearing before a Veterans Law Judge (Board Member), included 
among the undersigned.  As testimony concerning the issue of 
entitlement to a TDIU was given at both of the Board hearings, 
adjudication of the issues on appeal by a panel of Veterans Law 
Judges is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As for the issue of entitlement to service connection for 
bilateral hearing loss, the Board's computerized appeals tracking 
system (VACOLS) indicates that following receipt of the Veteran's 
notice of disagreement on September 26, 2007, a statement of the 
case was issued on June 4, 2008, and a substantive appeal as to 
that issue was received on July 2, 2008.  While the issue has 
been certified to the Board, the Board observes that the June 4, 
2008 statement of the case is not associated with the claims file 
presently before the Board.  Further, the September 2006 RO 
decision references a September 18, 2006 VA audio examination 
that is also not of record.  In written argument dated in 
February 2010, the Veteran's representative referenced a May 15, 
2008 VA examination that is also not of record.  The AOJ should 
obtain any and all such documents pertaining to the issue of 
entitlement to service connection for bilateral hearing loss and 
associate them with the claims file.

As for the issue of entitlement to a TDIU, the Board notes that 
it appears that this issue was most recently adjudicated in an 
April 2010 supplemental statement of the case.  However, a review 
of the April 2010 supplemental statement of the case reveals that 
actions taken in an April 2009 RO decision, as to the grant of 
service connection for additional disabilities, were not 
considered in the April 2010 supplemental statement of the case 
TDIU adjudication.  Based on the fact that not all of the 
Veteran's service-connected disabilities were considered when 
adjudicating the TDIU claim in the April 2010 supplemental 
statement of the case, and based on the other actions taken by 
the Board in this decision, the Board is unable to adjudicate the 
TDIU claim prior to consideration by the AOJ.

The July 2010 Board remand noted that while the Veteran "has 
raised the issue of entitlement to service connection for a lung 
disability," the lung disability claim had not been adjudicated.  
The issue of entitlement to service connection for a lung 
disability is inextricably intertwined with the TDIU appeal.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication of 
the inextricably intertwined claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for a lung disability.

2.  Associate with the claims file: (1) the 
June 4, 2008 statement of the case as to 
the issue of entitlement to service 
connection for bilateral hearing loss; 
(2) a September 18, 2006 VA audio 
examination report (as referenced in the 
September 2006 rating decision), and (3) a 
May 15, 2008 VA examination report (as 
referenced in a February 2010 statement by 
the Veteran's representative).  After 
reviewing all the evidence of record, the 
AOJ should consider whether a supplemental 
statement of the case as to the issue of 
entitlement to service connection for 
bilateral hearing loss should be issued.  
If the AOJ decides to issue a supplemental 
statement of the case as to the issue of 
service connection for bilateral hearing 
loss, and the benefit sought is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be afforded 
the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

3.  Thereafter, any additional development 
(to include affording the Veteran a VA 
examination with an opinion of etiology) 
deemed necessary to adjudicate the issue of 
entitlement to service connection for a 
lung disability should be undertaken.  

4.  The AOJ should adjudicate the issue of 
entitlement to service connection for a 
lung disability.  Notice of the 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and his representative.  Only if an appeal 
is completed as to the lung disability 
issue should that matter be returned to the 
Board for appellate consideration.

5.  The AOJ should then readjudicate the 
issue of entitlement to a TDIU and, in 
doing so, must consider all of the 
Veteran's service-connected disabilities.  
If the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should 
be afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	     __________________________                          
________________________
             MARK D. HINDIN                                                
ROBERT E. SULLIVAN
              Veterans Law Judge, 			   Veterans Law 
Judge,
         Board of Veterans' Appeals			Board of 
Veterans' Appeals



__________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


